THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 12, 2019                             G. Michael Halfenger
                                                     Chief United States Bankruptcy Judge




                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF WISCONSIN
                      Court Minutes and Order

CHAPTER:                    7
DATE:                       December 10, 2019
JUDGE:                      G. Michael Halfenger
CASE NO.:                   16-21329
DEBTOR:                     Michael A. Gral
NATURE OF HEARING:          Status hearing on Michael Gral’s objection to claim
                            number 10 of Bielinski Bros. Builders, Inc.
ADV. CASE NO.:              17-2277
PLAINTIFF:                  Donald A. Gral, et al.
DEFENDANT:                  Michael A. Gral, et al.
NATURE OF HEARING:          1. Status hearing
                            2. Plaintiffs’ motion to dismiss all counterclaims
ADV. CASE NO.:              19-2146
PLAINTIFF:                  Patrick S. Layng
DEFENDANT:                  Michael A. Gral
NATURE OF HEARING:          1. Final Pretrial conference
                            2. Plaintiff’s motion in limine
ADV. CASE NO.:              16-2182
PLAINTIFF:                  Bielinski Bros. Builders, Inc.
DEFENDANT:                  Michael A. Gral
NATURE OF HEARING:          Status hearing



        Case 16-21329-gmh   Doc 1753     Filed 12/12/19     Page 1 of 3
APPEARANCES:                       Jonathan Goodman, appearing for the debtor
                                   Michael Gral, debtor
                                   Laura Steele, appearing for the United States trustee
                                   Sean Bosack, appearing for Bielinski Bros. Builders,
                                   Inc. in Case No. 16-21329 and Adv. Proc. No. 16-2182
                                   Mark Metz, appearing on behalf of all plaintiffs
                                   except for Donald J. Gral in Adv. Proc. No. 17-2277,
                                   Gral v. Gral
                                   Susan Allen, appearing for Donald J. Gral in Adv.
                                   Proc. No. 17-2277
                                   Steven McDonald, chapter 7 trustee appearing in Case
                                   No. 16-21329 and Adv. Proc. No. 17-2277
                                   Nathaniel Cade, attorney for chapter 7 trustee in Adv.
                                   Proc. No. 17-2277

COURTROOM DEPUTY:                  Sara Hackbarth
LAW CLERK:                         Shay A. Agsten

On December 10, 2019, the court held several hearings in cases related to In re Michael A.
Gral, Case No. 16-21329. A recording of the hearings is posted to the docket.

   1. Gral v. Gral, Adv. Proc. No. 17-2277 – Plaintiffs’ motion to dismiss all
      counterclaims.

The court took plaintiffs’ motion to dismiss all counterclaims under advisement after
hearing argument from the parties.

   2. Layng v. Gral, Adv. Proc. No. 19-2146 – (a) Final Pretrial Conference and
      (b) United States trustee’s motion in limine.

The court held a final pretrial conference in this matter. The parties discussed the
United States trustee’s motion in limine.

Mr. Goodman informed the court that he did not intend to call the real estate broker,
Jay Schmidt, as a witness at the trial.

With respect to the United States trustee’s other arguments, the court denied the motion
without prejudice to allowing the United States trustee to contest admission of the
challenged evidence at trial.




            Case 16-21329-gmh       Doc 1753    Filed 12/12/19     Page 2 of 3
The court ordered Mr. Goodman to provide copies to the United States trustee of all
exhibits that have been restricted from public viewing by the clerk. Both parties must
bring paper copies of all of their exhibits to trial.

   3. Bielinski Bros. Builders, Inc. v. Gral, Adv. Proc. No. 16-2182 – Status hearing

The parties agreed that the court should stay this matter pending the court’s decision in
Adversary Proceeding Number 19-2146. Accordingly, the court will set a hearing in this
matter after it issues a decision in Adversary Proceeding Number 19-2146.

   4. In re Michael Gral, Case No. 16-21329 – Status hearing on Michael Gral’s objection
      to claim number 10 of Bielinski Bros. Builders, Inc.

The parties agreed that the court should stay this matter pending the court’s decision in
Adversary Proceeding Number 19-2146. Accordingly, the court will set a hearing in this
matter after it issues a decision in Adversary Proceeding Number 19-2146.



                                          #####




           Case 16-21329-gmh        Doc 1753     Filed 12/12/19     Page 3 of 3
